Electronically Filed
                                                       Supreme Court
                                                       30745
                                                       26-OCT-2010
                                                       03:04 PM

                            NO. 30745


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


             RONDA LEE RAMOS-ELSENBACH, Petitioner,


                               vs.


            THE HONORABLE LLOYD VAN DE CAR, JUDGE OF
    THE FAMILY COURT OF THE THIRD CIRCUIT, STATE OF HAWAI'I;
     and THE HONORABLE GREG K. NAKAMURA, SENIOR JUDGE OF THE
      FAMILY COURT OF THE THIRD CIRCUIT, STATE OF HAWAI'I,
                          Respondents. 



                       ORIGINAL PROCEEDING

                      (FC-D No. 07-01-132K)


                              ORDER

     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.

    and Circuit Judge McKenna, assigned by reason of vacancy)


          Upon consideration of petitioner Ronda Lee


Ramos-Elsenbach's petition for a writ of mandamus and the papers


in support, it appears that: (1) petitioner fails to demonstrate


a clear and indisputable right to the relief requested; (2)


petitioner can seek review of the respondent judges' rulings by


appealing from the divorce decree entered in FC-D 07-1-132K; and


(3) the question of the disqualification of the presiding judge

is not a question that cannot otherwise be reviewed on

petitioner's appeal from the divorce decree.   Therefore,

petitioner is not entitled to extraordinary relief.    See Kema v.

Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334, 338 (1999) (A writ of
mandamus or prohibition is an extraordinary remedy that will not


issue unless the petitioner demonstrates a clear and indisputable


right to relief and a lack of alternative means to redress


adequately the alleged wrong or obtain the requested action. 


Such writs are not intended to supersede the legal discretionary


authority of the lower courts, nor are they intended to serve as


legal remedies in lieu of normal appellate procedures.); Peters


v. Jamieson, 48 Haw. 247, 257, 397 P.2d 575, 582-83 (1964) (A


writ of prohibition will lie to compel the disqualification of a


trial judge where the question of disqualification cannot


otherwise be reviewed.).   Accordingly,


          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied.


          DATED: 	 Honolulu, Hawai' October 26, 2010.
                                 i,

                               /s/    Mark E. Recktenwald

                               /s/    Paula A. Nakayama

                               /s/    Simeon R. Acoba, Jr.

                               /s/    James E. Duffy, Jr.    


                               /s/    Sabrina S. McKenna





                                 2